NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
WALKER DIGITAL, LLC,
Plain,tiff-Appellan,t, ‘
V.
MICROSOFT CORPORATION AND I~IEWLETT-
PACKARD COMPANY,
Defendants-Appellees,
AND
DELL INC., °
Defendant.
2011-1419
Appeal from the United States District Court for the
Central District of Ca1ifornia in case no. 09-CV-7514,
Judge Philip S. Gutierrez.
ON MOTION
ORDER
Walker Digita1, LLC moves without opposition to
dismiss Dell Inc. from this appeal

WALKER DIGITAL V. MICROSOFT CORP 2
Because Del1 was a party in the trial court, we keep it
in the caption in this appeal but identify it only as a
defendant in the caption. Fed. R. App. P. 12(a).
According1y,
IT ls ORDERED THAT:
The motion is granted to the extent that the revised
official caption is reflected above
FoR THE CoURT
 2 5 2011 /s/ Jan Horba1y
Date J an Horbaly
C1erk _
F
u.s. collar ¢l)lF§i>)PEALs FOR
cc: Greg0ry P. Stone, Esq. ms FE?ERAL C'RCU'T
Roder1ck G. Dor1nan, Esq.  2 
s19
.|AN |'l0RBALY
CLERK